DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,105,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to having sufficient technique to be used in the measures against the relay attack (col. 1 lines 54-55).
Application No. 17/388,459
U.S. Patent No. 11,105,880 B2
1. A smart entry system that enables at least one of locking, unlocking, and start of an engine using communication between a car and a key, with the key being apart from the car, wherein the car comprises an execution apparatus configured to execute at least one of locking, unlocking, and start of the engine, and a controller configured to control the execution apparatus, the controller is configured to permit execution of the execution apparatus according to a measurement result obtained by a distance measuring device configured to calculate a distance between the car and the key, when the communication between the car and the key is enabled, the distance measuring apparatus calculates the distance between the car and the key on a basis of phases of first to fourth known signals transmitted at a plurality of carrier frequencies, and the distance measuring apparatus comprises: a first reference signal source provided in the car; a first transceiver provided in the car and configured to transmit the first known signal corresponding to a first carrier frequency and the second known signal corresponding to a second carrier frequency different from the first carrier frequency, and receive the third known signal corresponding to the first carrier frequency and the fourth known signal corresponding to the second carrier frequency, using an output of the first reference signal source; a second reference signal source provided in the key and configured to operate independently from the first reference signal source; and a second transceiver provided in the key and configured to transmit the third known signal corresponding to the first carrier frequency and the fourth known signal corresponding to the second carrier frequency and receive the first known signal and the second known signal, using an output of the second reference signal source, wherein the car or the key includes a first phase detector configured to detect phases of the third and fourth known signals received by the first transceiver, the car or the key includes a second phase detector configured to detect phases of the first and second known signals received by the second transceiver, the car or the key includes a calculating section configured to calculate a distance between the car and the key, and the first transceiver and the second transceiver transmit/receive the first known signal and the third known signal corresponding to the first known signal one time each and transmit/receive the second known signal and the fourth known signal corresponding to the second known signal one time each, performing transmission/reception a total of four times, wherein the first phase detector and the second phase detector are configured to: detect a first phase and a second phase for the first known signal, detect a third phase for the third known signal, detect a fourth phase and a fifth phase for the second known signal, and detect a sixth phase for the fourth known signal; detect a first phase for the first known signal, detect a second phase and a third phase for the third known signal, detect a fourth phase for the second known signal, and detect a fifth phase and a six phase for the fourth known signal; detect a first phase and a second phase for the first known signal, detect a third phase for the third known signal, detect a fourth phase for the second known signal, and detect a fifth phase and a six phase for the fourth known signal; or detect a first phase for the first known signal, detect a second phase and a third phase for the third signal, detect a fourth phase and a fifth phase for the second known signal, and detect a sixth phase for the fourth signal, and a calculating section provided in the first device or second device is configured to calculate a distance between the first device and the second device on a basis of the first to sixth phases of the first to fourth known signals detected by the first and second phase detectors.
1. A smart entry system that enables at least one of locking, unlocking, and start of an engine using communication between a car and a key, with the key being apart from the car, wherein the car comprises an execution apparatus configured to execute at least one of locking, unlocking, and start of the engine, and a controller configured to control the execution apparatus, the controller is configured to permit execution of the execution apparatus according to a measurement result obtained by a distance measuring device configured to calculate a distance between the car and the key, when the communication between the car and the key is enabled, the distance measuring apparatus calculates the distance between the car and the key on a basis of phases of first to fourth known signals transmitted at a plurality of carrier frequencies, and the distance measuring apparatus comprises: a first reference signal source provided in the car; a first transceiver provided in the car and configured to transmit the first known signal corresponding to a first carrier frequency and the second known signal corresponding to a second carrier frequency different from the first carrier frequency, and receive the third known signal corresponding to the first carrier frequency and the fourth known signal corresponding to the second carrier frequency, using an output of the first reference signal source; a second reference signal source provided in the key and configured to operate independently from the first reference signal source; and a second transceiver provided in the key and configured to transmit the third known signal corresponding to the first carrier frequency and the fourth known signal corresponding to the second carrier frequency and receive the first known signal and the second known signal, using an output of the second reference signal source, wherein the car or the key includes a first phase detector configured to detect phases of the third and fourth known signals received by the first transceiver, the car or the key includes a second phase detector configured to detect phases of the first and second known signals received by the second transceiver, the car or the key includes a calculating section configured to calculate a distance between the car and the key, and the first transceiver and the second transceiver transmit/receive the first known signal and the third known signal corresponding to the first known signal one time each and transmit/receive the second known signal and the fourth known signal corresponding to the second known signal one time each, performing transmission/reception a total of four times, wherein, when the first phase detector detects a first phase for the third known signal, the second phase detector detects a second phase and a third phase of the first known signal, and when the second phase detector detects a first phase for the first known signal, the first phase detector detects a second phase and a third phase of the third known signal, when the first phase detector detects a fourth phase for the fourth known signal, the second phase detector detects a fifth phase and a sixth phase of the second known signal, and when the second phase detector detects a fourth phase for the second known signal, the first phase detector detects a fifth phase and a six phase of the fourth known signal, and the calculating section uses the detected first to sixth phases to calculate the distance between the car and the key by a calculation including a difference calculation between the second phase and the third phase and a difference calculation between the fifth phase and the six phase. 


Claim 2, the issued patent teaches wherein the second transceiver receives the first known signal twice at a predetermined interval in transmission/reception of the first and third known signals one time each, receives the second known signal twice at a predetermined interval in transmission/reception of the second and fourth known signals one time each and the calculating section calculates a distance on a basis of a reception interval of the second transceiver (col. 50 lines 4-25).

Claim 3, the issues patent teaches wherein the first transceiver receives the third known signal twice at a predetermined interval in transmission/reception of the first and third known signals one time each, receives the fourth known signal twice at a predetermined interval in transmission/reception of the second and fourth known signals one time each and the calculating section calculates a distance on a basis of a reception interval of the first transceiver (col. 50 lines 4-25).

Claim 4, the issued patent teaches wherein the second transceiver receives the first known signal twice at a predetermined interval in transmission/reception of the first and third known signals one time each, the first transceiver receives the fourth known signal twice at a predetermined interval in transmission/reception of the second and fourth known signals one time each and the calculating section calculates a distance on a basis of a reception interval of the first transceiver and a reception interval of the second transceiver (col. 50 lines 4-25).

Claim 5, the issued patent teaches wherein the first transceiver receives the third known signal twice at a predetermined interval in transmission/reception of the first and third known signals one time each, the second transceiver receives the second known signal twice at a predetermined interval in transmission/reception of the second and fourth known signals one time each and the calculating section calculates a distance on a basis of a reception interval of the first transceiver and a reception interval of the second transceiver (col. 50 lines 4-25).

Claim 6, the issued patent teaches wherein the first phase detector and the second phase detector detect the first to sixth phases in an order of the second phase, the third phase, the first phase, the fifth phase, the sixth phase, and the fourth phase (Claim 1).

Claim 7, the issued patent teaches wherein the first phase detector and the second phase detector detect the first to sixth phases in an order of the first phase, the second phase, the third phase, the fourth phase, the fifth phase, and the sixth phase (Claim 1).

Claim 8, the issued patent teaches wherein the first phase detector and the second phase detector detect the first to sixth phases in an order of the second phase, the third phase, the first phase, the fourth phase, the fifth phase, and the sixth phase (Claim 1).

Claim 9, the issued patent teaches wherein the first phase detector and the second phase detector detect the first to sixth phases in an order of the first phase, the second phase, the third phase, the fifth phase, the sixth phase, and the fourth phase (Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649